NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-13 is the recitation in claim 1 of poly(3-hydroxyalkanoate) foam particles having at least two melting peaks on a DSC curve obtained by differential scanning calorimetry, a melting calorie (X) on a high temperature side being 0.1 to 20 J/g, a gel fraction (Y) being 20 to 75% by weight, and the melting calorie (X) and the gel fraction (Y) satisfying the formula: X+Y ≥ 30, wherein the poly(3-hydroxyalkanoate) foam particles are obtained by a process comprising foaming resin particles comprising a poly(3-hydroxyalkanoate) composition, where the resin particles contain no isocyanate compound or contain the isocyanate compound in an amount of less than 3 parts by weight based on 100 parts by weight of poly(3-hydroxyalkanoate).
The instant specification provides factually supported objective evidence that merely having the same type and amount of P3HA-1, cell controlling agent, and crosslinking agent does not necessarily provide the instantly claimed at least two melting peaks on a DSC curve obtained by differential scanning calorimetry, the melting calorie (X) on a high temperature side of 0.1 to 20 J/g, or a melting calorie (X) and gel fraction (Y) satisfying the formula: X+Y ≥ 30. Particularly, Comparative Example 4 contains identical amounts of identical materials as Inventive Example 5. Comparative Example 4 is processed at an identical foaming pressure and a foaming temperature which is nearly the same as Example 5. However, Comparative Example 4 does not achieve at least two melting peaks on a DSC curve; does not achieve a melting calorie (X) on a high temperature side of 0.1 to 20 J/g; and does not satisfy the requirement of a melting calorie (X) and gel fraction (Y) satisfying the formula: X+Y ≥ 30. This example provides factually supported evidence that merely having the right materials and foaming at (essentially) the same temperature and pressure will not necessarily provide poly(3-hydroxyalkanoate) foam particles having the properties required by instant claim 1. 
The closest prior art is Miyagawa et al. (US 2009/0197982) and Miyagawa et al. (US 2009/0149560).
Miyagawa et al. ‘982 teaches expanded polyhydroxyalkanoate resin beads and a process for production thereof (abstract). The polyhydroxyalkanoate is preferably poly(3-hydroxybutyrate-co-3-hydroxyhexanoate), wherein the ratio of 3-hydroxybutyrate/3-hydroxyalkanoate is from 80/20 or greater to 99/1 or less (mol/mol). See ¶15 and ¶17 of Miyagawa et al. ‘982. Miyagawa et al. ‘982 teaches that to the P3HA composition can be added a cell regulator, with examples including talc, silica, calcium silicate, calcium carbonate, aluminum oxide, titanium oxide, diatomaceous earth, clay, sodium bicarbonate, alumina, barium sulfate, bentonite and the like. The cell regulator is used in amounts of from 0.005 to 2 parts by weight. See ¶30. It is noted that the cell regulator of Miyagawa et al. is the same as the cell regulators described at ¶35 of the instant specification, in amounts which overlap the amount discussed at ¶35 of the instant specification. Miyagawa et al. ‘982 teaches that the gel fraction of the beads is preferably greater than 80% (¶28). 
Miyagawa et al. ‘560 teaches poly(3-hydroxyalkanoate), i.e. P3HA, resin foamed particles (abstract and ¶15). In a preferred embodiment, the P3HA resin foamed particles comprise poly(3-hydroxybutryate-co-hydroxyhexanoate (¶6), in which the amount of hydroxyhexanoate is from 1 to 20% by mole (¶12). The resin foamed particles are produced by allowing a substrate resin comprising P3HA and an isocyanate compound to be dispersed in an aqueous dispersion medium in an airtight container together with a dispersant; then introducing a foaming agent into the airtight container; heating them to not lower than the softening temperature of the substrate resin; and thereafter opening one end of the aright container so as to release the substrate resin and the aqueous dispersion medium to an atmosphere with a pressure lower than the pressure in the airtight container, thereby allowing the substrate resin to be foamed. See ¶14. The isocyanate acts as a crosslinking agent. Miyagawa et al. ‘560 teaches that to the P3HA composition can be added a cell regulator, with examples including talc, silica, calcium silicate, calcium carbonate, aluminum oxide, titanium oxide, diatomaceous earth, clay, sodium bicarbonate, alumina, barium sulfate, bentonite and the like. The cell regulator is used in amounts of from 0.005 to 2 parts by weight. See ¶22. It is noted that the cell regulator of Miyagawa et al. ‘560 is the same as the cell regulators described at ¶35 of the instant specification, in amounts which overlap the amount discussed at ¶35 of the instant specification. The resin foamed particles of Miyagawa et al. ‘560 are charged into a mold which can be closed but not airtightly. Subsequently, water vapor (i.e. steam) is fed into the mold to heat the mold, and the resin foamed particles are foamed and molded to produce a molded product. See ¶31. 
Miyagawa et al. ‘982 fails to disclose that the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) (preferably) foam beads have at least two melting points in a DSC curve and fail to teach that a melting calorie on a high temperature side is from 0.1 to 20 J/g. The instant specification provides factually supported objective evidence that even having identical amounts of identical materials processed at identical foaming pressure and nearly the same foaming temperature (Comparative Example 4 and Inventive Example 5) will not necessarily produce poly(3-hydroxyalkanoate) foam particles having the properties required by instant claim 1. Comparative Example 4 contains identical amounts of identical materials as Inventive Example 5. Comparative Example 4 is processed at an identical foaming pressure and a foaming temperature which is nearly the same as Example 5. However, Comparative Example 4 does not achieve at least two melting peaks on a DSC curve; does not achieve a melting calorie (X) on a high temperature side of 0.1 to 20 J/g; and does not satisfy the requirement of a melting calorie (X) and gel fraction (Y) satisfying the formula: X+Y ≥ 30. Thus, a position that the foam beads of Miyagawa et al. will necessarily have at least two melting peaks on a DSC curve; will necessarily have a melting calorie (X) on a high temperature side of 0.1 to 20 J/g; and will necessarily satisfy the requirement of a melting calorie (X) and gel fraction (Y) satisfying the formula: X+Y ≥ 30 is not proper. Furthermore, while Inventive Example of Miyagawa et al. has a gel fraction of 49%, this example contains 4 parts by weight (per 100 parts by weight of poly(3-hydroxalkanoate) resin) is isocyanate. This is excluded from instant claim 1. While the range of the amount of isocyanate of Miyagawa et al. is greater than 0.1 parts by weight per 100 parts by weight of the P3HA (poly(3-hydroxyalkanoate)), again, the instant specification provides factually supported objective evidence that the foam particles of Miyagawa et al. ‘982 will not necessarily (1) have at least two melting peaks on a DSC curve; (2) have a melting calorie (X) on a high temperature side of 0.1 to 20 J/g; or (3) satisfy the requirement of a melting calorie (X) and gel fraction (Y) satisfying the formula: X+Y ≥ 30.
While embodiments of the foamed particles of Miyagawa et al. ‘560 have two melting points (see Table 1), and while the temperature in the vessel (foaming temperature) for embodiments of Miyagawa et al. ‘560 are the same as the foaming temperature for Inventive embodiments of the instant specification, Miyagawa ‘560 fails to disclose that that a melting calorie on a high temperature side is from 0.1 to 20 J/g and fails to disclose the gel fraction of the foamed resin particles produced in the invention. The instant specification provides factually supported evidence that even examples containing identical amounts of identical materials and processed at identical foaming pressures and nearly identical foaming temperatures (see Comparative Example 4 and Inventive Example 5), the properties of instant claim 1, i.e. a melting calorie (X) on a high temperature side of from 0.1 to 20 J/g or satisfying the relationship X+Y ≥ 30 where X is the melting calorie on high temperature side and Y is the gel fraction. The instant specification provides factually supported objective evidence that the foam particles of Miyagawa et al. ‘560 will not necessarily (1) have a melting calorie (X) on a high temperature side of 0.1 to 20 J/g; or (2) satisfy the requirement of a melting calorie (X) and gel fraction (Y) satisfying the formula: X+Y ≥ 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766